In a medical malpractice action, plaintiffs appeal from an order of the Supreme Court, Suffolk County, dated August 16, 1976, which granted defendants-respondents’ motion to dismiss the complaint as against them pursuant to CPLR 3216. This appeal brings up for review a further order of the same court, dated October 7, 1976, which denied plaintiffs’ renewal motion. Order dated October 7, 1976 reversed, without costs or disbursements, motion to renew granted and, upon renewal, order dated August 16, 1976 vacated and motion to dismiss the complaint denied, on condition that plaintiffs’ attorneys personally pay a total of $250 to the respondents within 20 days after service upon plaintiffs of a copy of the order to be made hereon, together with notice of entry thereof; in the event such condition is not complied with, said order affirmed, without costs or disbursements. Appeal from the order dated August 16, 1976 dismissed as academic, without costs or disbursements. Plaintiffs-appellants’ papers show that they have a meritorious cause of action and that the delay did not prejudice the respondents. However, in denying respondents’ motion in the interest of justice, this court does not condone plaintiffs’ attorneys’ inadvertence and neglect and, for that reason, has imposed a penalty upon them personally (see Moran v Rynar, 39 AD2d 718). Titone, Suozzi and O’Connor, JJ., concur; Shapiro, J. P., dissents and votes to affirm the orders with the following memorandum: There was here a clear violation of the statute by the plaintiffs and, *778under the circumstances, we should not interfere with the exercise of discretion by the Special Term.